ACCEPTED
                                                                                               03-15-00251-CV
                                                                                                       7019145
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                          9/21/2015 3:10:50 PM
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK
                                     No. 03-15-00251-CV
                                 IN THE COURT OF APPEALS
                             FOR THE THIRD DISTRICT OF TEXAS FILED IN
                                                             3rd COURT OF APPEALS
                                         AT AUSTIN               AUSTIN, TEXAS
                             __________________________________
                                                             9/21/2015 3:10:50 PM
                                                                         JEFFREY D. KYLE
                 FEMI S. ONABAJO AND CHRISTY ALFRED ONABAJO,
                                                        Clerk
                                   Appellant
                                                         v.

                                HOUSEHOLD FINANCE CORP. III,
                                                  Appellee
                              _________________________________

         FROM THE COUNTY COURT AT LAW NUMBER TWO OF TRAVIS
                               COUNTY, TEXAS
                    Trial Court Cause No. C-1-CV-14-010888


     APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE BRIEF


                                                Penny Y. Haye
                                                Texas Bar No. 24030363
                                                Law Office of Penny Haye
                                                7703 North Lamar Blvd Suite 400
                                                Austin, Texas 78752
                                                Telephone: (512) 677-4293
                                                Facsimile: (512) 777-4535
                                                Penny_haye@sbcglobal.net

                                                ATTORNEY FOR APPELLANT




Appellant's Motion for Extension of Time to File Brief                                 Pg. 1
TO THE HONORABLE JUDGE OF SAID COURT:

         APPELLANT, FEMI S. ONABAJO AND CHRISTY ALFRED ONABAJO ask

the Court to extend the time to file their brief.

                                            A. Introduction

         1.     Appellant is FEMI S. ONABAJO AND CHRISTY ALFRED ONABAJO

(“Appellant”); Appellee is HOUSEHOLD FINANCE CORP. III (“Household”).

         2.     The undersigned is attorney for Appellant.

         3.     The deadline to file Appellant's Brief is September 22, 2015.

         4.     Appellant requests a extension of time to file Appellant's Brief.

         5.     There is no specific deadline to file this motion to extend time. See Tex.

R. App. P. 38.6(d).

                                    B. Argument & Authorities

         6.     Rule 10.5(b) authorizes Appellant to request an extension of time to file

Appellant's Brief and the Court has authority to extend the time to file the Appellant's

Brief under Tex. R. App. P. 38.6(d).

         7.     This is the second request for an extension of time to file Appellant's

Brief.

         8.     The court reporter’s record was requested as required by Tex. R. App. P.

35(b), but is not yet on file with the appellate court. The Appellant’s brief is due

within the later of 30-days of:


Appellant's Motion for Extension of Time to File Brief                              Pg. 2
                (1)     The date the clerk’s record was filed; or

                (2)     The date the reporter’s record was filed. Tex. R. App. P. 38.6(a).

Under the rules, Appellant’s brief is not yet due and Appellant cannot be expected to

prepare a brief without the court reporter’s record.

       9.       The length of the extension sought is thirty (30) days.

        10.     All facts recited in this motion are within the personal knowledge of the

counsel signing this motion, therefore no verification is necessary under Rule of

Appellate Procedure 10.2.

                                             C. Conclusion

        11.     The undersigned, as attorney for Appellant, requests a 30 day extension for

the deadline to file Appellant's Brief.


                                                D. Prayer

        For these reasons, Appellant asks the Court to grant this motion and extend the

time for filing its Appellant’s Brief for 60 days.

                                                Respectfully submitted,

                                                By: /s/ Penny Y. Haye
                                                Penny Y. Haye
                                                State Bar No. 24030363
                                                Law Office of Penny Haye
                                                7703 North Lamar Blvd Suite 340
                                                Austin, Texas 78752
                                                Telephone: (512) 677-4293
                                                Facsimile: (512) 777-4535


Appellant's Motion for Extension of Time to File Brief                              Pg. 3
                                                Penny_haye@sbcglobal.net
                                                ATTORNEY FOR APPELLANT


                                      Certificate Of Conference
     I certify that I attempted to confer with counsel for Appellee regarding this
motion but was unsuccessful.

                                                By: /s/ Penny Y. Haye
                                                Penny Y. Haye




                                        Certificate Of Service
      I hereby certify that on this the 21rd day of September 2015, a true and correct
copy of the foregoing Appellant’s Motion for Extension of Time to File Brief was
served upon counsel of record for Appellee via this Court’s online filing system to the
following:

Sarah Robbins
Hughs, Watters & Askanase, L.L.P.
Three Water Center
333 Clay, 29th floor
Houston, Texas 77002
ATTORNEY FOR APPELLEE

                                                By: /s/ Penny Y. Haye
                                                Penny Y. Haye




Appellant's Motion for Extension of Time to File Brief                          Pg. 4